 

EXHIBIT 10.13

 

INTERCREDITOR AND LIEN SUBORDINATION AGREEMENT

 

THIS INTERCREDITOR AND LIEN SUBORDINATION AGREEMENT is entered into as of
November 9, 2004, by and among S.A.C. CAPITAL ASSOCIATES, LLC, a limited
liability company organized under the laws of Anguila, as “Administrative Agent”
and “Collateral Agent” for all Second Lien Lenders (as hereinafter defined)
party to the Second Lien Credit Agreement described below, THE WET SEAL, INC., a
Delaware corporation (the “Lead Borrower”), THE WET SEAL RETAIL, INC., a
Delaware corporation (“Wet Seal Retail”), WET SEAL CATALOG, INC., a Delaware
corporation (collectively, with Wet Seal Retail and the Lead Borrower, the
“Companies”), WET SEAL GC, INC., a Virginia corporation (the “Facility
Guarantor”), and FLEET RETAIL GROUP, INC., as “Administrative Agent” and
“Collateral Agent” for all of the First Lien Lenders (as hereinafter defined)
party to the First Lien Credit Agreement described below.

 

R E C I T A L S

 

A. The Companies, the Facility Guarantor, the First Lien Agent (as hereinafter
defined), Back Bay Capital Funding LLC, as Term Lender and the other First Lien
Lenders have entered into an Amended and Restated Credit Agreement, dated as of
September 22, 2004 (as the same may be amended, restated, supplemented or
otherwise modified from time to time as permitted hereunder, the “First Lien
Credit Agreement”), which amended and restated in its entirety that certain
Credit Agreement dated as of May 26, 2004 (the “Existing Credit Agreement”) and
pursuant to which, among other things, First Lien Lenders have agreed, subject
to the terms and conditions set forth in the First Lien Credit Agreement, to
make certain loans and financial accommodations to the Companies. All of the
Companies’ obligations to First Lien Agent and First Lien Lenders under the
First Lien Credit Agreement and the other First Lien Debt Documents (as
hereinafter defined) are secured by first priority liens on and security
interests in substantially all of the now existing and hereafter acquired real
and personal property of each Company (collectively, the “Company Collateral”).

 

B. To induce First Lien Agent and First Lien Lenders to execute and deliver the
Existing Credit Agreement, Facility Guarantor executed and delivered to First
Lien Agent a certain Guarantee, dated as of May 26, 2004, pursuant to which
Facility Guarantor guaranteed all of the Companies’ obligations to First Lien
Agent and First Lien Lenders under the Existing Credit Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time
as permitted hereunder, the “First Lien Guaranty”). To induce First Lien Agent
and First Lien Lenders to execute and deliver the First Lien Credit Agreement,
Facility Guarantor executed and delivered a Confirmation of Ancillary Loan
Documents, dated as of September 22, 2004 (the “Confirmation of Ancillary Loan
Documents”), which, among other things, confirmed and ratified Facility
Guarantor’s obligations under the First Lien Guaranty and other First Lien Debt
Documents (as hereinafter defined) and executed and delivered the First Lien
Credit Agreement. All of the obligations of Facility Guarantor under the First
Lien Guaranty and the other First Lien Debt Documents are secured by first
priority liens on

 



--------------------------------------------------------------------------------

and security interests in substantially all of the now existing and hereafter
acquired real and personal property of Facility Guarantor (the “Facility
Guarantor Collateral”). The Liens and other security interests granted by the
Companies in connection with the Existing Credit Agreement have been affirmed
under the Confirmation of Ancillary Loan Documents.

 

C. The Companies, the Facility Guarantor, the Second Lien Agent (as hereinafter
defined) and the other Second Lien Lenders have entered into that certain Credit
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted hereunder, the
“Second Lien Credit Agreement”) pursuant to which, among other things, the
Second Lien Lenders have agreed, subject to the terms and conditions set forth
in the Second Lien Credit Agreement, to make a certain term loan to the
Companies. All of the Companies’ obligations to the Second Lien Agent and Second
Lien Lenders under the Second Lien Credit Agreement and the other Second Lien
Debt Documents (as hereinafter defined) are secured by second priority liens on
and security interests in the Company Collateral.

 

D. To induce the Second Lien Agent and the Second Lien Lenders to execute and
deliver the Second Lien Credit Agreement, Facility Guarantor executed and
delivered to Second Lien Agent a certain Guaranty of even date herewith pursuant
to which Facility Guarantor guaranteed all of the Companies’ obligations to the
Second Lien Agent and Second Lien Lenders under the Second Lien Credit Agreement
and the other Second Lien Debt Documents (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Second Lien
Guaranty”). All of the obligations of Facility Guarantor under the Second Lien
Guaranty and the other Second Lien Debt Documents are secured by second priority
liens on and security interests in the Facility Guarantor Collateral.

 

E. As an inducement to and as one of the conditions precedent to the agreement
of First Lien Agent and First Lien Lenders to consummate the transactions
contemplated by the First Amendment to Amended and Restated Credit Agreement,
dated of even date herewith (the “First Amendment”), First Lien Agent and First
Lien Lenders have required the execution and delivery of this Agreement by the
Second Lien Agent, for and on behalf of the Second Lien Lenders and itself, and
the Credit Parties (as hereinafter defined) in order to set forth the relative
rights and priorities of First Lien Agent, First Lien Lenders, Second Lien Agent
and the Second Lien Lenders under the First Lien Debt Documents and the Second
Lien Debt Documents and in respect of the Collateral (as hereinafter defined).

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce First Lien Agent and First Lien Lenders to
consummate the transactions contemplated by the First Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. The following terms shall have the following meanings in this
Agreement:

 

“Additional Interest” means, at the time of determination, an increase in
applicable interest with respect to the First Lien Debt in excess of the rate of
interest assessed by the First Lien Agent pursuant to the terms of the First
Lien Debt Documents as of the date hereof plus 200 basis points, except any
increases in connection with the imposition of default rate of interest in
accordance with the terms of the First Lien Debt Documents and as expressly
contemplated by the definitions of the terms “Prime Rate” and “LIBO Rate”,
respectively, in each case as set forth in the First Lien Debt Documents (as in
effect on the date hereof).

 

“Agreement” means this Intercreditor and Lien Subordination Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Aggregate Borrowing Bases” means collectively the Borrowing Base and the Term
Loan Borrowing Base.

 

“Asset Sale Revolver Reserve” shall have the meaning set forth in Section 2.4
(a) hereof.

 

“Back-in-O/A” shall mean First Lien Principal Obligations exceeding the Maximum
First Lien Debt following a recalculation of Maximum First Lien Debt when the
Borrowing Base Certificate delivered to the First Lien Agent prior to such
recalculation showed that First Lien Principal Obligations were less than
Maximum First Lien Debt.

 

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder or any state insolvency, debtor relief or
assignment for the benefit of creditor law.

 

“Borrowing Base” means the Borrowing Base as defined in the First Lien Credit
Agreement.

 

“Borrowing Base Certificate” means the Borrowing Base Certificate as defined in
the First Lien Credit Agreement (as in effect on the date hereof).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed.

 

“Collateral” shall mean, collectively, the Company Collateral, the Facility
Guarantor Collateral and any and all additional property and interests in
property that secures all or any portion of the First Lien Debt and/or the
Second Lien Debt.

 

“Credit Parties” shall mean, collectively, the Companies, Facility Guarantor and
any other guarantor of all or any portion of the First Lien Debt and/or the
Second Lien Debt.

 



--------------------------------------------------------------------------------

“Discharge of all First Lien Debt” shall mean the occurrence of all of the
following: (i) termination of all commitments to extend credit that would
constitute First Lien Debt, (ii) Payment in Full of all First Lien Debt (other
than contingent indemnification obligations to the extent no bona fide claim
giving rise thereto has been asserted) and (iii) termination, cancellation or
cash collateralization (in each case, in accordance with the terms of this
Agreement) of all outstanding Letter of Credit Liabilities that constitute First
Lien Debt.

 

“Enforcement Action” shall mean (a) to foreclose on, collect on, take possession
of or control of, or sell or otherwise realize upon (judicially or
non-judicially) any Collateral or otherwise enforce rights with respect to
Collateral under any applicable agreement, document or instrument pertaining
thereto (including, without limitation, by way of setoff, notification of
account debtors, notification of depositary banks under deposit account control
agreements or exercise of rights under landlord consents), (b) to receive a
transfer of Collateral in satisfaction of any indebtedness secured thereby or
(c) to otherwise enforce any security interest or other right or remedy
pertaining to the Collateral at law, in equity or pursuant to a First Lien
Security Document or Second Lien Security Document, as applicable (including,
without limitation, the commencement of any applicable legal proceedings against
or with respect to all or any of the Collateral to facilitate the actions
described in the immediately preceding clause (a) and clause (b), commencing any
applicable Proceeding and exercising voting rights in respect of any equity
interests comprising Collateral).

 

“Excluded First Lien Debt” shall mean, (a) any obligation, liabilities or
indebtedness of the Credit Parties relating to Hedging Agreements (as defined in
the First Lien Credit Agreement as of the date hereof), (b) that portion of the
First Lien Principal Obligations (including interest due thereon) which when
made or incurred caused the First Lien Principal Obligations to exceed the
Maximum First Lien Debt and (c) any Additional Interest. Excluded First Lien
Debt shall not include any portion of the First Lien Principal Obligations (and
interest due thereon) which, (x) on the date of funding by the First Lien
Lenders in the case of the Revolving Credit Loans or the date of issuance,
renewal or amendment in the case of the Letter of Credit Liabilities represented
by the outstanding Letters of Credit, did not cause the First Lien Principal
Obligations to exceed the Maximum First Lien Debt as calculated based upon the
most recent Borrowing Base Certificate received by the First Lien Agent prior to
such funding or issuance, renewal or amendment (even if such Borrowing Base
Certificate proved to be inaccurate based upon, but not limited to, errors,
fraud or changes in collateral values) or (y) First Lien Principal Obligations
(and interest thereon) to the extent that the Revolving Credit Loans are funded
or the Letter of Credit Liabilities are incurred at a time following a
Back-in-O/A so long as such amounts do not exceed an amount equal to the Maximum
First Lien Debt as calculated based upon the most recent Borrowing Base
Certificate received by the First Lien Agent prior to the occurrence of a
Back-in-O/A minus the amount of the First Lien Principal Obligations outstanding
on such date.

 

“Existing Credit Agreement” shall have the meaning provided in the Recitals
hereto.

 



--------------------------------------------------------------------------------

“First Lien Agent” shall mean Fleet Retail Group, Inc., as First Lien Agent for
the First Lien Lenders, or any other Person appointed by the holders of the
First Lien Debt as agent for purposes of the First Lien Debt Documents and this
Agreement; provided that, after the consummation of any Permitted Refinancing,
the term “First Lien Agent” shall refer to any Person appointed by the holders
of the First Lien Debt at such time as agent for themselves for purposes of,
among other things, this Agreement.

 

“First Lien Debt” shall mean all obligations, liabilities and indebtedness of
every nature of each Credit Party from time to time owed to First Lien Agent or
any First Lien Lender under the First Lien Debt Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest accruing thereon (including, without limitation, interest
accruing after the commencement of a Proceeding, without regard to whether or
not such interest is an allowed claim) and all fees, costs and expenses, whether
primary, secondary, direct, contingent, fixed or otherwise, heretofore, now and
from time to time hereafter owing, due or payable, (including, without
limitation, all obligations, liabilities and indebtedness arising from or in
connection with any transactions which arise out of cash management, depository,
investment, letter of credit or other banking or financial services) whether
before or after the filing of a Proceeding under the Bankruptcy Code (including
without limitation a DIP Financing); provided, however, “First Lien Debt” shall
not include any Excluded First Lien Debt.

 

“First Lien Debt Documents” shall mean the First Lien Credit Agreement and all
other agreements, documents and instruments executed from time to time in
connection therewith (including without limitation the First Lien Guaranty and
each other First Lien Security Document), as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted herein.

 

“First Lien Default” shall mean an “Event of Default” that arises pursuant to
Section 7.01 of the First Lien Credit Agreement.

 

“First Lien Lender Parties” shall mean the First Lien Agent and each of the
First Lien Lenders.

 

“First Lien Lenders” shall mean the holders of the First Lien Debt, and shall
include, without limitation, the “Lenders”, as such term is defined in the First
Lien Credit Agreement.

 

“First Lien Principal Obligations” shall mean the (a) outstanding principal
amount of the Revolving Credit Loans and the Term Loan and (b) the Letter of
Credit Liabilities.

 

“First Lien Security Documents” means any agreement, document or instrument
executed concurrently with the First Lien Credit Agreement or at any time
hereafter pursuant to which one or more Credit Parties or any other Person
either (i) guarantees payment or performance of all or any portion of the First
Lien Debt (including, without limitation, the First Lien Guaranty) and/or (ii)
provides, as security for all or any portion

 



--------------------------------------------------------------------------------

of the First Lien Debt, a Lien on any of its Property in favor of the First Lien
Agent (for the benefit of the First Lien Lenders), as any or all of the same may
be amended, supplemented, restated or otherwise modified from time to time.

 

“Insurance Reserve” shall have the meaning set forth in Section 7 hereof.

 

“Letter of Credit Liabilities” shall mean all “L/C Disbursements”, “Letter of
Credit Outstandings”, “Letter of Credit Fees” (each as defined in the First Lien
Credit Agreement) and all other Indebtedness that arises in connection with the
issuance, renewal or extension of any “Letter of Credit” pursuant to the terms
of the First Lien Credit Agreement.

 

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset.

 

“Maximum First Lien Debt” shall mean on any date of determination thereof, First
Lien Debt in an amount equal to (a) the lesser of (i) $50,000,000 and (ii) the
result of (A) the greater of the (I) the Borrowing Base and (II) the Term Loan
Borrowing Base (as such terms (including the component definitions thereof) are
defined in the First Lien Credit Agreement as of the date hereof) minus (B) the
Minimum Required Excess Availability (as such term (including the component
definitions thereof) is defined in the First Lien Credit Agreement as of the
date hereof); plus (b) $8,000,000; plus, (c) the Permitted Overadvance Amount,
minus (d) all Asset Sale Revolver Reserves, all Insurance Reserves and all Term
Loan Permanent Reductions.

 

“Minimum Required Excess Availability” shall mean the “Minimum Required Excess
Availability” as defined in the First Lien Credit Agreement.

 

“New Debt” shall have the meaning provided in Section 2.11 hereof.

 

“Paid in Full” or “Payment in Full” shall mean the payment in full in cash of
all First Lien Debt (provided that cash collateral in an amount of 103% of the
aggregate undrawn amount of the letters of credit provided under the First Lien
Debt Documents may be furnished in lieu of payment in cash for such related
Letter of Credit Liabilities) and termination of all commitments to lend or make
other financial accommodations under the First Lien Debt Documents.

 

“Permitted Overadvance Amount” shall mean up to $7,500,000.

 

“Permitted Refinancing” shall mean any refinancing of the First Lien Debt under
the First Lien Debt Documents provided that the financing documentation entered
into by the Credit Parties in connection with such Permitted Refinancing
constitutes Permitted Refinancing First Lien Debt Documents.

 

“Permitted Refinancing First Lien Debt Documents” shall mean any financing
documentation which replaces the First Lien Debt Documents and pursuant to which
the

 



--------------------------------------------------------------------------------

First Lien Debt under the First Lien Debt Documents is refinanced, as such
financing documentation may be amended, restated, supplemented or otherwise
modified from time to time in compliance with this Agreement, but specifically
excluding any such financing documentation to the extent that it contains,
either initially or by amendment or other modification, any material terms,
conditions, covenants or defaults other than those which (a) exist at the time
of the Permitted Refinancing in the First Lien Debt Documents or (b) could be
included in the First Lien Debt Documents by an amendment or other modification
that would not be prohibited by the terms of this Agreement.

 

“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.

 

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Property” shall mean, with respect to any Person, all assets, property and
interests in property of such Person, whether real, personal or mixed, whether
now owned or existing or hereafter acquired or arising and wheresoever located.

 

“Revolving Credit Loans” shall mean the “Revolving Credit Loans” as defined in
the First Lien Credit Agreement.

 

“Sale Event” shall mean the date upon which both (i) a First Lien Default has
occurred and is continuing and (ii) First Lien Agent or Second Lien Agent has
retained, or has caused or directed a Credit Party to retain, a broker or
investment banker or liquidating agent or agent to sell all or a substantial
portion of a Credit Party’s business or operations and/or the Collateral. A Sale
Event shall be deemed terminated when First Lien Agent or Second Lien Agent who
has commenced such Sale Event has so advised Companies in writing.

 

“Second Lien Actionable Default” shall mean, collectively to the extent that
such events have not been cured or waived, (a) an “Event of Default” that arises
pursuant to (i) the incurrence of indebtedness that is pari passu or senior in
right of payment to the Second Lien Debt in contravention of Section 6.01 of the
Second Lien Credit Agreement and (ii) Section 7.01(a) of the Second Lien Credit
Agreement (as in effect on the date hereof), (b) the First Lien Principal
Obligations exceeds the Maximum First Lien Debt, (c) after the occurrence of a
First Lien Default (which shall not have been cured or waived) if at such time
the First Lien Agent shall be in breach of any material term or provision of
this Agreement and such breach shall not have been cured within five (5)
Business Days of the date of receipt of written notice of such breach from the
Second Lien Agent and (d) the Borrowers shall have failed to deliver the
Borrowing Base Certificate required pursuant to Section 5.01(f) of the First
Lien Credit Agreement (as in effect on the date hereof).

 



--------------------------------------------------------------------------------

“Second Lien Agent” shall mean S.A.C. Capital Associates, LLC, as Second Lien
Agent for the Second Lien Lenders, or any other Person appointed by the holders
of the Second Lien Debt as agent for purposes of the Second Lien Debt Documents
and this Agreement.

 

“Second Lien Debt” shall mean all obligations, liabilities and indebtedness of
every nature of each Credit Party from time to time owed to Second Lien Agent or
any Second Lien Lender under the Second Lien Debt Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest, including capitalized interest, accruing thereon
(including, without limitation, interest accruing after the commencement of a
Proceeding, without regard to whether or not such interest is an allowed claim
and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding under
the Bankruptcy Code.

 

“Second Lien Debt Documents” shall mean the Second Lien Credit Agreement, the
Second Lien Guaranty, any other guaranty with respect to the Second Lien Debt,
each other Second Lien Security Document and all other documents, agreements and
instruments now existing or hereinafter entered into evidencing or pertaining to
all or any portion of the Second Lien Debt.

 

“Second Lien Default Notice” shall mean a written notice from Second Lien Agent
to First Lien Agent pursuant to which First Lien Agent is notified of the
occurrence of a Second Lien Actionable Default, which notice incorporates a
reasonably detailed description of such Second Lien Actionable Default and
states that such notice is a “Second Lien Default Notice” for purposes of this
Agreement.

 

“Second Lien Guaranty” shall have the meaning provided in the Recitals hereto.

 

“Second Lien Lender Parties” shall mean the Second Lien Agent and each of the
Second Lien Lenders.

 

“Second Lien Lenders” shall mean holders of the Second Lien Debt.

 

“Second Lien Security Documents” shall mean any agreement, document or
instrument executed concurrently with the Second Lien Credit Agreement or at any
time hereafter pursuant to which one or more Credit Parties or any other Person
either (i) guarantees payment or performance of all or any portion of the Second
Lien Debt (including, without limitation, the Second Lien Guaranty) and/or (ii)
provides, as security for all or any portion of the Second Lien Debt, a Lien on
any of its Property in favor of the Second Lien Agent, for the benefit of the
Second Lien Lenders and itself, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Term Loan” shall mean the “Term Loan” as defined in the First Lien Credit
Agreement.

 



--------------------------------------------------------------------------------

“Term Loan Borrowing Base” shall mean the “Term Loan Borrowing Base” as such
term is defined in the First Lien Credit Agreement.

 

“Term Loan Permanent Reductions” shall have the meaning set forth in Section 2.4
(a) hereof.

 

2. Lien Subordination.

 

2.1. Subordination of Liens Securing Second Lien Debt to Liens Securing First
Lien Debt. Each Credit Party, each First Lien Lender Party and each Second Lien
Lender Party hereby acknowledge and agree that, notwithstanding the time, date,
manner or order of grant, attachment or perfection of the Liens on all or any
part of the Collateral granted to the First Lien Agent or the Second Lien Agent,
as the case may be, (i) all Liens granted on all or any part of the Collateral
pursuant to the First Lien Security Documents to the First Lien Agent for the
benefit of the First Lien Lender Parties shall be a “first” prior, senior and
continuing Lien on all such Collateral to the extent of the First Lien Debt, and
(ii) all Liens granted on all or any part of the Collateral pursuant to the
Second Lien Security Documents to the Second Lien Agent, for the benefit of the
Second Lien Lender Parties, regardless of when or how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be in all
respects and for all purposes subject to, junior to and subordinate to all Liens
on all or any part of the Collateral in favor of the First Lien Agent to the
extent of the First Lien Debt, on the terms and conditions set forth in this
Agreement.

 

2.2. Liquidation, Dissolution, Bankruptcy. The provisions of this Agreement will
be applicable both before and after any Proceeding involving any Credit Party
and all references herein to any Credit Party shall be deemed to apply to the
trustee for such Credit Party and such Credit Party as a debtor-in-possession.
The relative rights of the First Lien Agent and the Second Lien Agent as set
forth in this Agreement in or to any distributions in respect of the Collateral
shall continue after the filing of any Proceeding on the same basis as prior to
the date of such filing. In the event of any Proceeding involving any Credit
Party:

 

(a) Except as otherwise specifically permitted in this Agreement, until the
First Lien Debt shall have been Paid in Full, the Second Lien Agent and each
Second Lien Lender shall not assert, without the prior written consent of the
First Lien Agent, any claim, motion, objection or argument in respect of all or
any part of the Collateral in connection with such Proceeding which could
otherwise be asserted or raised in connection with such Proceeding by such
Second Lien Lender Party as a secured creditor of any Credit Party. Without
limiting the generality of the foregoing, the Second Lien Agent, for itself and
each Second Lien Lender, agrees that it will (i) not object to or oppose (or
support any other Person in objecting to or opposing) any sale or other
disposition of all or any part of the Collateral free and clear of Liens or
other claims of the Second Lien Agent and each Second Lien Lender

 



--------------------------------------------------------------------------------

under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code or any other law applicable to such Proceeding if the relevant
First Lien Lender Parties have consented to such sale or disposition, (ii)
subject to Section 2.11 hereof, not challenge (or support any other Person in
challenging) any use of cash collateral or debtor-in-possession financing
consented to or provided by any First Lien Lender Parties (whether consented to
or provided by the First Lien Lender Parties, a “DIP Financing”) it being agreed
by each Second Lien Lender Party that such DIP Financing shall be on such terms
and conditions and in such amounts as such First Lien Lender Parties, in their
sole discretion, may decide and, in connection therewith, any Credit Party may
grant to such participating First Lien Lender Parties (or any agent or
representative thereof) Liens upon all of the Property of such Credit Party,
which Liens (A) shall secure payment of all First Lien Debt whether such First
Lien Debt arose prior to the commencement of such Proceeding or at any time
thereafter and all other financing provided by any First Lien Lender Parties
during the Proceeding (provided that, to the extent that such Liens secure First
Lien Debt which arose prior to the commencement of such Proceeding, such Liens
shall also secure the Second Lien Debt, subject to the conditions and terms set
forth herein) and (B) shall be superior in priority to the liens and security
interests, if any, in favor of Second Lien Agent for the benefit of the Second
Lien Lender Parties on the Property of such Credit Party on the same terms and
conditions as provided herein; provided, however that in connection with any
such use of cash collateral or DIP Financing, the Second Lien Lender Parties
shall have received as adequate protection of their interests a replacement Lien
in post-petition assets of the Credit Parties which shall be junior and
subordinate to all Liens granted pursuant to such consent to use cash collateral
or DIP Financing with the same priorities afforded the Liens granted to the
Second Lien Agent pursuant to this Agreement; (iii) not to assert (or support
any other Person in asserting) any right it may have to “adequate protection” of
its interest in any Collateral in any Proceeding, (iv) turn over to the First
Lien Agent for the pro rata benefit of the First Lien Lender Parties any
“adequate protection” of their interest in any Collateral that they receive in
any Proceeding for application to the First Lien Debt owed to the First Lien
Lender Parties, and (v) not seek to have the automatic stay of Section 362 of
the Bankruptcy Code lifted or modified with respect to any Collateral, to
appoint a trustee or examiner under Section 1104 of the Bankruptcy Code or to
convert or dismiss (or support any other Person in converting or dismissing)
such Proceeding under Section 1112 of the Bankruptcy Code, in each case without
the prior written consent of the First Lien Agent; provided, that, in the case
of this clause (v), if the First Lien Lender Parties seek such aforementioned
relief, the Second Lien Lender Parties hereby irrevocably consents thereto and
shall join in any such motion or application seeking such relief if requested by
the First Lien Agent. The Second Lien Agent, for each

 



--------------------------------------------------------------------------------

Second Lien Lender Party, waives any claim it may now or hereafter have arising
out of the election of the First Lien Lender Parties, in any Proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code. The Second Lien Agent shall be permitted to participate on
any creditor’s committee; provided, that the Second Lien Agent or any other
Person participating on such creditor’s committee shall not directly or
indirectly take any action or vote in any manner that would be in violation of
this Agreement or inconsistent with or result in a breach of this Agreement.

 

(b) Except as otherwise expressly set forth herein, the First Lien Agent shall
have the exclusive right to file proofs of claim and other pleadings and motions
with respect to any Collateral in any Proceeding. Subject to the limitations set
forth in this Agreement, the First Lien Agent may (but shall have no obligation
or duty to) file appropriate proofs of claim and other pleadings and motions
with respect to any Second Lien Debt in any Proceeding if and to the extent a
proper proof of claim with respect to such Second Lien Debt has not been filed
by the Second Lien Agent for and on behalf of the Second Lien Lender Parties in
the form required in such Proceeding at least ten (10) days prior to the
expiration of the time for filing thereof. In furtherance of the foregoing, the
Second Lien Agent, for each Second Lien Lender Party, hereby appoints the First
Lien Agent as its attorney-in-fact, with full authority in the place and stead
of such Second Lien Lender Party and full power of substitution and in the name
of such Second Lien Lender Party or otherwise, to execute, file and deliver any
document or instrument that the First Lien Agent is required or permitted to
file or deliver pursuant to this Section 2.2(b), such appointment being coupled
with an interest and irrevocable.

 

(c) The Second Lien Agent shall execute and deliver to the First Lien Agent all
such agreements, instruments and other documents confirming the above
authorizations and all such proofs of claim, assignments of claim and other
instruments and documentation, and shall take all such other action as may be
reasonably requested by the First Lien Agent to enforce such claims and carry
out the intent of this Section 2.2.

 

(d) The First Lien Debt shall continue to be treated as First Lien Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of the First Lien Lender Parties and the Second Lien Lender Parties
even if all or part of the First Lien Debt or the Liens securing same are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any Proceeding.

 

(e) To the extent that any First Lien Lender Party receives payments (whether in
cash, Property or securities) on the First Lien Debt or proceeds of Collateral
which are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a

 



--------------------------------------------------------------------------------

trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the First Lien Debt, or part thereof, intended to be
satisfied shall be revived and continue in full force and effect as if such
payments or proceeds had not been received by such First Lien Lender Party.

 

(f) Notwithstanding any other provision of this Agreement, but subject to
Section 2.2(a), (i) the Second Lien Agent shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second Lien Agent,
including without limitation any claims secured by the Collateral, if any, (ii)
the Second Lien Agent shall be entitled to file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of the Credit Parties arising under either the Bankruptcy Code or
applicable non-bankruptcy law, and (iii) the Second Lien Agent shall be entitled
to file any proof of claim and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement and
necessary to preserve their rights, in accordance with the terms of this
Agreement, with respect to the Second Lien Debt and the Collateral; provided,
that notice of intent to take any such action shall be given by the Second Lien
Agent to the First Lien Agent not less than the earlier of (x) five (5) Business
Days prior to the taking of such action and (y) five (5) Business Days less than
the number of days available by order of any applicable bankruptcy court in
which to file any such claim, filing, pleading, objection, motion or agreement,
as the case may be.

 

2.3. Lien Enforcement Provisions.

 

The First Lien Lender Parties shall have the exclusive right, prior to the
Discharge of all First Lien Debt, to direct the enforcement by the Second Lien
Lender Parties of all of their rights and remedies with respect to all or any
part of the Collateral, (i) by judicial proceedings for the enforcement of the
Liens created under the Second Lien Security Documents, (ii) by the sale of the
Collateral or any part thereof, (iii) otherwise by the exercise of the power of
entry or sale conferred by the Second Lien Debt Documents, or (iv) by taking any
other Enforcement Action against, or exercising any other rights or remedies
with respect to, all or any part of the Collateral; provided, that upon the
Discharge of all First Lien Debt, the Second Lien Agent may exercise the rights
or remedies specified in this Section 2.3 and in the Second Lien Security
Documents. Except as the same pertains to the Collateral or as otherwise
expressly prohibited by this Agreement, the Second Lien Agent may exercise any
right or power, enforce any remedy, give any direction, consent or waiver or
make any determination, under or in respect of any provision of any Second Lien
Debt Document. Notwithstanding the foregoing, subject at all times to the
provisions of Section 2.1 and Section 2.9 of this Agreement, if a Second Lien
Actionable Default shall have occurred and be continuing, the Second Lien

 



--------------------------------------------------------------------------------

Lender Parties may take any Enforcement Action under the Second Lien Debt
Documents, including, without limitation, any Enforcement Action with respect to
all or any part of the Collateral, after the passage of ninety (90) days from
the date of delivery of a Second Lien Default Notice to the First Lien Agent (to
the extent that such Second Lien Actionable Default described therein shall not
have been cured or waived within such period), provided that no Enforcement
Action may be taken by any Second Lien Lender Party at any time if the First
Lien Agent is diligently pursuing in good faith an Enforcement Action on a
material portion of the Collateral, provided further, that such ninety (90) day
period shall be tolled for any period during which the First Lien Lender Parties
and Second Lien Lender Parties are prevented by applicable law from exercising
their default and enforcement rights and remedies against all or any part of the
Collateral; and provided, further, that if following the acceleration of the
First Lien Debt by any First Lien Lender Party such acceleration is rescinded
(whether or not any other existing “Event of Default” (as such term is defined
in the First Lien Credit Agreement) has been cured or waived), then all
Enforcement Actions taken by the Second Lien Lender Parties shall likewise be
rescinded if such Enforcement Action is based solely on the acceleration of the
First Lien Debt.

 

2.4. Release of Liens. In the event that all or any part of the Collateral is
sold, transferred or otherwise disposed of by any Credit Party, acting with the
consent of the First Lien Lender Parties, or by the First Lien Lender Parties,
in each case pursuant to the terms of the First Lien Debt Documents:

 

(a) prior to the commencement of a Proceeding (whether or not a Default or Event
of Default (each as defined in the First Lien Credit Agreement) has occurred),
any sale or other disposition of assets so long as the proceeds (net of
transaction costs) received by the Credit Parties from any such sale or other
disposition of assets are used to permanently reduce the amount that the Credit
Parties are permitted to borrow under the First Lien Credit Agreement, either,
as determined by the First Lien Lender Parties, as (A) a prepayment of the Term
Loans (the “Term Loan Permanent Reduction”) and/or (B) the establishment of
reserves against the Aggregate Borrowing Bases in an amount equal to the total
proceeds (net of transaction costs) received by the Credit Parties minus the
amount by which the Aggregate Borrowing Bases were reduced (if any) in
connection with such sale or other disposition (the “Asset Sale Revolver
Reserve”).

 

(b) following the commencement of a Proceeding, in connection with:

 

(i) the entry of an order by a bankruptcy court authorizing the sale, transfer
or other disposition of all or substantially all of the Collateral of any Credit
Party; or

 

(ii) the taking of any Enforcement Action by the First Lien Lender Parties;

 



--------------------------------------------------------------------------------

then, in any such case, concurrently upon the release of any Liens of the First
Lien Lender Parties with respect to such Collateral, the Liens of the Second
Lien Lender Parties on such Collateral shall be automatically released and
terminated, without any action by or notice to the Second Lien Lender Parties
required hereunder, and the First Lien Agent shall be authorized by the Second
Lien Agent on behalf of the Second Lien Lender Parties (and is hereby authorized
and directed by the Second Lien Agent on behalf of the Second Lien Lender
Parties) to file UCC termination statements or any other documents or
instruments to terminate the Second Lien Agent’s Lien on such Collateral to
evidence such automatic release and termination. The Second Lien Agent agrees
that no further act or documentation shall be necessary to evidence the release
and termination by the Second Lien Agent of such Lien, provided that, such
Second Lien Agent shall promptly execute and deliver to the First Lien Agent
such releases and terminations as the First Lien Agent shall reasonably request
to evidence such automatic release and termination of the Liens of Second Lien
Agent on such Collateral. In furtherance of the foregoing, the Second Lien
Agent, on behalf of the Second Lien Lender Parties, hereby irrevocably appoints
First Lien Agent its attorney-in-fact, with full authority in the place and
stead of such Second Lien Lender Party and in the name of such Second Lien
Lender Party or otherwise, to execute and deliver any document or instrument
which such Second Lien Lender Party may be required to deliver pursuant to this
Section 2.4.

 

2.5. First Lien Agent’s Actions with respect to the Collateral. Subject to
Section 2.2(f) as the following may relate to a Proceeding, in furtherance and
not in limitation of the other terms and provisions of this Agreement, each of
the Second Lien Lender Parties agrees that (i) it will not take any action (or
support any other Person in taking any action) that would hinder, delay, limit
or prohibit any exercise of rights and remedies by any of the First Lien Lender
Parties under or pursuant to the First Lien Debt Documents to the extent
permitted thereunder and hereunder, including, without limitation, any
collection, sale, lease, exchange, transfer or other disposition of the
Collateral, whether by foreclosure or otherwise, or that would limit,
invalidate, avoid or set aside any Lien or First Lien Security Document or
subordinate the priority of the First Lien Debt to the Second Lien Debt or grant
the Liens securing the Second Lien Debt equal ranking to the Liens securing the
First Lien Debt and (ii) it hereby waives any and all rights it or the other
Second Lien Lender Parties may have as a junior lien creditor or otherwise
(whether arising under the Uniform Commercial Code or under any other law) to
object to the manner in which the First Lien Lender Parties seek to enforce or
collect the First Lien Debt or the Liens granted in any of the Collateral,
regardless of whether any action or failure to act by or on behalf of the First
Lien Lender Parties is adverse to the interests of any Second Lien Lender Party.
Furthermore, and without limiting any other provision of any First Lien Debt
Document, so long as the Discharge of all First Lien Debt has not occurred, in
no event shall any Second Lien Lender Party (i) contest, protest or object to
any Enforcement Action, any Sale Event or other action brought by any First Lien
Lender Party or any other exercise by a First Lien Lender Party of any rights
and remedies relating to the Collateral under the

 



--------------------------------------------------------------------------------

First Lien Security Documents or otherwise or (ii) object to the forbearance by
the First Lien Lender Parties from bringing or pursuing any Enforcement Action,
any Sale Event or other action or any other exercise of any rights or remedies
relating to the Collateral, in each case so long as such action or inaction does
not constitute a breach of the obligations of the First Lien Lender Parties
under this Agreement and the respective interests of such Second Lien Lender
Party attach to the proceeds thereof subject to the relative priorities set
forth in this Agreement. In exercising rights and remedies with respect to the
Collateral, the First Lien Lender Parties may enforce the provisions of the
First Lien Debt Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or any other applicable law and of a secured
creditor under the Bankruptcy Code or any jurisdiction pursuant to which a
Proceeding is then being conducted.

 

2.6. Turnover Provisions. In the event that any proceeds of Collateral are
received by any Second Lien Lender Party at a time when such payment is not
expressly permitted by the terms of this Agreement, any such proceeds shall not
be commingled with any of the assets of any Second Lien Lender Party, shall be
received and held in trust for the benefit of the First Lien Lender Parties and
shall be promptly paid over to the First Lien Agent, for the benefit of the
First Lien Lender Parties, or delivered in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct, to the extent necessary to make Payment in Full of all First Lien Debt
in accordance with its terms. In the event that any Second Lien Lender Party
fails to provide any endorsement, as contemplated by the immediately preceding
sentence, the First Lien Agent, or any of its officers or employees, is hereby
irrevocably authorized to make the same (which authorization, being coupled with
an interest, is irrevocable). After the Discharge of all First Lien Debt, any
remaining proceeds of Collateral shall be delivered to the Second Lien Agent for
application to the Second Lien Debt in accordance with the Second Lien Debt
Documents, except as otherwise required pursuant to applicable law.

 

2.7. Agreement Not to Contest. Each of the First Lien Lender Parties and each of
the Second Lien Lender Parties hereby agrees not to, directly or indirectly,
whether in connection with a Proceeding or otherwise, take any action or vote in
any way that would be in violation of, or inconsistent with, or result in a
breach of, this Agreement or challenge or contest (i) the validity, perfection,
priority or enforceability of any First Lien Debt or Second Lien Debt or the
Lien held by the First Lien Agent, for the benefit of the First Lien Lender
Parties, or the Lien held by the Second Lien Agent, for the benefit of the
Second Lien Lender Parties, to secure the payment, performance or observance of
all or any part of the First Lien Debt or the Second Lien Debt, (ii) the rights
of the First Lien

 



--------------------------------------------------------------------------------

Lender Parties or the Second Lien Lender Parties set forth in any of the First
Lien Debt Documents or Second Lien Debt Documents, respectively, with respect to
any such Lien, or (iii) the validity or enforceability of any of the First Lien
Debt Documents or any of the Second Lien Debt Documents; provided that nothing
in this Section 2.7 is intended or shall be deemed or construed to limit in any
way the ability of the parties hereto to enforce all of the terms and provisions
of this Agreement.

 

2.8. Sale, Transfer or other Disposition of Second Lien Debt.

 

(a) No First Lien Lender Party or Second Lien Lender Party shall sell, assign,
pledge, dispose of or otherwise transfer all or any portion of the First Lien
Debt or any First Lien Debt Document or Second Lien Debt or any Second Lien Debt
Document, as the case may be: (i) without giving prior written notice of such
action to the First Lien Agent or the Second Lien Agent, respectively, and (ii)
unless, concurrently with the consummation of any such action, the transferee
thereof shall agree to be bound by this Agreement.

 

(b) Notwithstanding the failure of any transferee to execute or deliver an
agreement substantially identical to this Agreement (or joinder to this to this
Agreement), the subordination effected hereby shall survive any sale,
assignment, pledge, disposition or other transfer of all or any portion of the
Second Lien Debt, and the terms of this Agreement shall be binding upon the
successors and assigns of any Second Lien Lender Party, as provided in Section
13 hereof.

 

(c) The Credit Parties shall not refinance the Second Lien Debt, or otherwise
prepay the Second Lien Debt in violation of the terms of the First Lien Credit
Agreement, and the Second Lien Lender Parties shall not accept any such
prepayment, unless (i) the terms and conditions of such refinancing
documentation are acceptable to First Lien Agent and (ii) the lenders thereunder
and the Credit Parties have executed and delivered to First Lien Agent an
agreement substantially similar to this Agreement.

 

2.9. Application of Proceeds from Sale or other Disposition of the Collateral.

 

(a) Prior to a First Lien Default, all proceeds of dispositions of Collateral,
insurance proceeds in connection with a casualty event and condemnation awards
with respect to any Collateral shall be applied to the First Lien Debt.

 

(b) After the occurrence and during the continuance of a First Lien Default, all
proceeds of Collateral collected by any First Lien Lender Party or any Second
Lien Lender Party, shall, in each case, be applied as

 



--------------------------------------------------------------------------------

follows: first, Payment in Full of the First Lien Debt; second, payment in full
in cash of the Second Lien Debt; and third, to any Excluded First Lien Debt. Any
balance remaining shall be delivered to the Credit Parties or to whomever may be
lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. Each Credit Party acknowledges the foregoing
application of proceeds and agrees to same. In carrying out the foregoing, (a)
amounts received shall be applied in the numerical order provided until
exhausted prior to the application to the next succeeding category and (b) each
of the Persons entitled to receive a payment in any particular category shall
receive an amount equal to its pro rata share of amounts available to be applied
pursuant thereto.

 

2.10. Legends. Until the termination of this Agreement in accordance with
Section 20 hereof, each Second Lien Lender Party will cause to be clearly,
conspicuously and prominently inserted in the Second Lien Credit Agreement and
any other Second Lien Debt Document that grants a Lien or evidences the Second
Lien Debt, as well as any renewals or replacements thereof, the following legend
in substantially the form hereof:

 

“The liens and security interests securing the indebtedness and other
obligations incurred or arising under or evidenced by this instrument and the
rights and obligations evidenced hereby with respect to such liens are
subordinate in the manner and to the extent set forth in that certain
Intercreditor and Lien Subordination Agreement (as the same may be amended or
otherwise modified from time to time pursuant to the terms thereof, the
“Subordination Agreement”) dated as of November 9, 2004 among S.A.C. CAPITAL
ASSOCIATES, LLC, a limited liability company organized under the laws of Anguila
(“Second Lien Agent”), THE WET SEAL, INC., a Delaware corporation, (the “Lead
Borrower”), THE WET SEAL RETAIL, INC., a Delaware corporation (“Wet Seal
Retail”), WET SEAL CATALOG, INC., a Delaware corporation (collectively, with Wet
Seal Retail and the Lead Borrower, the “Companies”), WET SEAL GC, INC., a
Virginia corporation (the “Facility Guarantor”), FLEET RETAIL GROUP, INC.,
(“First Lien Agent”), and BACK BAY CAPITAL FUNDING LLC, as Term Lender under the
First Lien Credit Agreement hereinafter described to the liens and security
interests securing indebtedness (including interest) owed by the Companies
pursuant to that certain Amended and Restated Credit Agreement dated as of
September 22, 2004 (the “First Lien Credit Agreement”) among the Companies,
First Lien Agent, the lenders from time to time party thereto and Fleet National
Bank, as Issuing Lender, and certain guarantees of the indebtedness evidenced
thereby, as such First Lien Credit Agreement and such guarantees have been and
hereafter may be amended, restated, supplemented or otherwise modified from time
to time as permitted under the Subordination Agreement and to the liens and
security interests securing indebtedness refinancing the indebtedness under such
agreements as permitted by the Subordination Agreement; and

 



--------------------------------------------------------------------------------

each holder of this instrument, by its acceptance hereof, irrevocably agrees to
be bound by the provisions of the Subordination Agreement.”

 

2.11. Antilayering. The First Lien Agent, on behalf of the First Lien Lender
Parties, hereby agrees not to create any indebtedness under the First Lien Debt
Documents or create or consent to any DIP Financing (collectively, “New Debt”)
(whether entered into before or after the commencement of a Proceeding) unless
such New Debt constitutes either First Lien Debt or Excluded First Lien Debt.

 

3. Modifications.

 

3.1. Modifications to First Lien Debt Documents. The First Lien Lender Parties
may at any time and from time to time without the consent of or notice to any
Second Lien Lender Party, without incurring liability to any Second Lien Lender
Party and without impairing or releasing the obligations of any Second Lien
Lender Party under this Agreement, change the manner or place of payment or
extend the time of payment of or renew or alter any of the terms of the First
Lien Debt, or amend or otherwise modify in any manner any of the First Lien Debt
Documents; provided that the First Lien Lender Parties shall not (a) increase
any applicable interest rate with respect to the First Lien Debt by more than
200 basis points, except in connection with (i) the imposition of a default rate
of interest in accordance with the terms of the First Lien Debt Documents or
(ii) as expressly contemplated by the definitions of the terms “Prime Rate” and
“LIBO Rate”, respectively, in each case as set forth in the First Lien Debt
Documents as in effect on the date hereof; or (b) a release of any Asset Sale
Reserve or Insurance Reserve.

 

3.2. Modifications to Second Lien Debt Documents. Until the First Lien Debt has
been Paid in Full, and notwithstanding anything to the contrary contained in the
Second Lien Debt Documents, the Second Lien Lender Parties shall not, without
the prior written consent of First Lien Agent, agree to any amendment,
modification or supplement to the Second Lien Debt Documents the effect of which
is to (i) increase the maximum principal amount of the Second Lien Debt (other
than as a result of the capitalization of interest)or rate of interest or paid
in kind nature of interest on any of the Second Lien Debt, (ii) change the dates
upon which payments of principal or interest on the Second Lien Debt are due,
except in connection with the imposition of the default rate of interest in
accordance with the Second Lien Debt Documents as in effect on the date hereof;
provided, however that the maturity date of the Second Lien Debt may be extended
through and until April 29, 2005, (iii) change or add any event of default or
any covenant with respect to the Second Lien Debt, (iv) change any redemption or
prepayment provisions of the Second Lien Debt, (v) subordinate the Second Lien
Debt to any other indebtedness, (vi) take any Liens on any Property of any
Credit Party unless the same has been offered in writing to the First Lien Agent
for the benefit of the First Lien Lender Parties or (vii) change or amend any
other term of the Second Lien Debt Documents if such change or amendment would

 



--------------------------------------------------------------------------------

result in a First Lien Default, increase the obligations of any Credit Party or
confer additional material rights on any Second Lien Lender Party or any other
holder of the Second Lien Debt in a manner adverse in any material respect to
any Credit Party or any of the First Lien Lender Parties.

 

3.3. Waiver of Events of Default. Until the First Lien Debt has been Paid in
Full, and notwithstanding anything to the contrary contained in the Second Lien
Debt Documents, the Second Lien Agent, on behalf of the Second Lien Lender
Parties, hereby agrees to waive any “Event of Default” contained or arising
under the Second Lien Debt Documents to the extent that the First Lien Lender
Parties shall have waived any counterpart “Event of Default” contained or
arising under the First Lien Debt Documents; provided, however that the Second
Lien Lender Parties shall not, as a result of this Section 3.3 (a) be obligated
to waive an event of default arising under clauses (a) through (c) of the
definition of “Second Lien Actionable Default” or (b) be deemed to have waived
the imposition of the default rate of interest set forth in the Second Lien Debt
Documents (as in effect on the date hereof) which would arise but for the
foregoing waiver provisions of this Section 3.3.

 

4. Waiver of Certain Rights by the Second Lien Lender Parties

 

4.1. Acceptance. The Second Lien Agent, on behalf of the Second Lien Lender
Parties, hereby waives all notice of the acceptance by First Lien Lender Parties
of the lien subordination and other provisions of this Agreement and all the
notices not specifically required pursuant to the terms of this Agreement or
under the Uniform Commercial Code or other applicable law in connection with
foreclosure on or sale of all or any portion of the Collateral, and the Second
Lien Agent expressly consents to the reliance by the First Lien Lender Parties
upon the subordination and other agreements as herein provided.

 

4.2. Marshaling.

 

(a) The Second Lien Agent, on behalf of the Second Lien Lender Parties, hereby
waives any rights it may have under applicable law to assert the doctrine of
marshaling or to otherwise require the First Lien Agent or any other First Lien
Lender Party to marshal any Property of any Credit Party for the benefit of any
Second Lien Lender Party. The Second Lien Agent, on behalf of the Second Lien
Lender Parties, further waives any right to demand, request, plead or otherwise
assert or otherwise claim the benefit of any appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Collateral or any other similar rights a junior creditor may have under
applicable law.

 

(b) The Second Lien Agent, on behalf of the Second Lien Lender Parties, agrees
that no First Lien Lender Party shall have any liability to any Second Lien
Lender Party, and such Second Lien Lender

 



--------------------------------------------------------------------------------

Party hereby waives any claims against any First Lien Lender Party, arising out
of any and all actions which any First Lien Lender Party may take or permit or
omit to take with respect to (i) the First Lien Debt Documents, (ii) the
collection of the First Lien Debt or (iii) the foreclosure upon, or sale,
liquidation or other disposition or realization of, any Collateral, in each
case, except for gross negligence or willful misconduct as determined pursuant
to a final non-appealable order of a court of competent jurisdiction. The Second
Lien Agent, on behalf of the Second Lien Lender Parties, agrees that no First
Lien Lender Party shall have any duty, express or implied, fiduciary or
otherwise, to it in respect of the maintenance or preservation of any
Collateral, any Second Lien Debt or otherwise. The First Lien Agent, on behalf
of the First Lien Lender Parties, agrees that no Second Lien Lender Party shall
have any duty, express or implied, fiduciary or otherwise, to it in respect of
the maintenance or preservation of any Collateral, any First Lien Debt or
otherwise. No First Lien Lender Party, no Second Lien Lender Party nor any of
their respective directors, officers, employees or agents will be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so, or will be under any obligation to sell or otherwise dispose
of any Collateral upon the request of a Credit Party, any First Lien Lender
Party, any Second Lien Lender Party or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof.

 

5. Representations and Warranties.

 

5.1. Representations and Warranties of Second Lien Agent. To induce First Lien
Agent to execute and deliver this Agreement, the Second Lien Agent hereby
represents and warrants to First Lien Agent that as of the date hereof: (a) the
Second Lien Agent is an entity duly formed and validly existing under the laws
of Anguila; (b) the Second Lien Agent has the power and authority to enter into,
execute, deliver and carry out the terms of this Agreement, all of which have
been duly authorized by all proper and necessary action; (c) the execution of
this Agreement by the Second Lien Agent will not violate or conflict with the
organizational documents of the Second Lien Agent, any material agreement
binding upon the Second Lien Agent or any law, regulation or order or require
any consent or approval which has not been obtained; (d) this Agreement is the
legal, valid and binding obligation of the Second Lien Agent, enforceable
against the Second Lien Agent, in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles; and (e) the Second Lien
Agent is the sole owner, beneficially and of record, of its portion of the
Second Lien Debt Documents and the Second Lien Debt.

 

5.2. Representations and Warranties of First Lien Agent. To induce the Second
Lien Agent to execute and deliver this Agreement, First Lien

 



--------------------------------------------------------------------------------

Agent hereby represents and warrants to the Second Lien Agent that as of the
date hereof: (a) First Lien Agent is a corporation duly formed and validly
existing under the laws of the State of Delaware; (b) First Lien Agent has the
power and authority to enter into, execute, deliver and carry out the terms of
this Agreement, all of which have been duly authorized by all proper and
necessary action; (c) the execution of this Agreement by First Lien Agent will
not violate or conflict with the organizational documents of First Lien Agent,
any material agreement binding upon First Lien Agent or any law, regulation or
order or require any consent or approval which has not been obtained; and (d)
this Agreement is the legal, valid and binding obligation of First Lien Agent,
enforceable against First Lien Agent in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.

 

6. No New Lien. Each of the First Lien Lender Parties, each of the Second Lien
Lender Parties and each Credit Party hereby agrees that no Credit Party shall,
or shall permit its Subsidiaries to, grant or permit any Lien, or take any
action to perfect a Lien, on any Property to secure any the First Lien Debt or
the Second Lien Debt unless such Lien is granted to each of the First Lien
Agent, for the benefit of the First Lien Lender Parties, and the Second Lien
Agent, for the benefit of the Second Lien Lender Parties, respectively; provided
that nothing in this Section 6 shall limit the rights of (i) the First Lien
Lender Parties from holding cash collateral pursuant to the terms of the First
Lien Debt Documents and exercising their rights and remedies against such cash
collateral, or (ii) the First Lien Lender Parties from exercising customary
rights of setoff against accounts maintained with such Person, in each case
pursuant to the terms and provisions of the First Lien Debt Documents. In
addition, the Second Lien Lender Parties shall not be permitted to restrict, in
any manner, a Credit Party from granting a Lien on any Property for the benefit
of the First Lien Lenders.

 

7. Insurance Proceeds. Until the Discharge of all First Lien Debt, the First
Lien Agent shall have the sole and exclusive right, as against the Second Lien
Lender Parties, to adjust settlement of insurance claims in the event of any
covered loss (including, without limitation, any theft or destruction of any or
any part of such Collateral) or condemnation awards in the event of a
condemnation or to permit the Credit Parties to reinvest any insurance proceeds
in replacement assets; provided, however that following any Enforcement Action,
the First Lien Agent shall establish reserves against the Aggregate Borrowing
Base in an amount of such proceeds (the “Insurance Reserve”). At the request of
the First Lien Agent, the Second Lien Lender Parties shall cooperate in a
reasonable manner in effecting the payment of insurance proceeds and
condemnation awards to the First Lien Lender Parties. In the event the First
Lien Lender Parties, in their discretion or pursuant to any agreement with any
Credit Party, permit such Credit Party to utilize the proceeds of insurance or
condemnation award to replace Collateral, the consent of the First Lien Lender
Parties shall be deemed to include the consent of each Second Lien Lender Party.

 



--------------------------------------------------------------------------------

8. Second Lien Lender Party Purchase Option.

 

(a) Notwithstanding anything herein to the contrary, (i) at least two (2)
Business Days’ prior to the commencement of any Enforcement Action by any First
Lien Lender Party constituting a foreclosure (including a sale under the Uniform
Commercial Code) of all or any material portion of the Collateral, (ii) at least
five (5) Business Days prior to a proposed sale or other disposition of
Collateral in an amount to exceed $5,800,000 in the aggregate from the date
hereof (but excluding any such sales or other disposition of Collateral
conducted in connection with or as a result of store closures permitted under
the First Lien Credit Agreement) or (iii) in the event three (3) consecutive
Business Days have elapsed during which time First Lien Lenders with a Revolving
Loan Credit Commitment (as defined in the First Lien Credit Agreement) have
failed to advance Revolving Credit Loans (as defined in the First Lien Credit
Agreement) following the Companies’ request therefor as a result of a failure to
satisfy the conditions precedent thereto, the First Lien Agent shall provide the
Second Lien Agent with written notice thereof (a “Purchase Option Notice”) and
afford the Second Lien Agent the opportunity to purchase all, but not less than
all, of the First Lien Debt pursuant to this Section 8. The Purchase Option
Notice will indicate the aggregate amount of First Lien Debt then outstanding.

 

(b) The Second Lien Agent shall have five (5) Business Days after receipt of
such Purchase Option Notice to notify the First Lien Agent of its intention to
exercise its option to purchase the First Lien Debt pursuant to this Section 8.
If no such notice is received from a Second Lien Agent within such five (5)
Business Day period, the option granted pursuant to this Section 8 to the Second
Lien Agent to purchase the First Lien Debt shall irrevocably expire and such
Second Lien Lender Party shall have no further rights under this Section 8
except if the Sale Event or such Enforcement Action is not commenced or, if
commenced, is permanently terminated, in which event the option contained herein
continue until a subsequent Purchase Option Notice is issued by First Lien
Agent.

 

(c) If a Second Lien Agent delivers notice to the First Lien Agent that it or
any Second Lien Lender Party is exercising its option to purchase the First Lien
Debt pursuant to this Section 8, such notice delivered to the First Lien Agent
shall be irrevocable and such holder shall be required to purchase the First
Lien Debt within two (2) Business Days after the First Lien Agent’s receipt of
such notice.

 



--------------------------------------------------------------------------------

(d) Upon the date of such purchase and sale, the purchaser or purchasers of the
First Lien Debt shall,

 

(i) pay to the First Lien Agent, for the benefit of the First Lien Lender
Parties, as the purchase price therefor the full amount of all First Lien Debt
(with all debt purchased at par) outstanding as of the date of such purchase and
sale and unpaid (including all documented principal, interest, fees, costs,
charges and expenses, including reasonable attorneys’ fees and legal expenses),

 

(ii) furnish cash collateral to the First Lien Agent in such amounts as the
First Lien Agent determines is reasonably necessary to secure the First Lien
Lender Parties in connection with (A) any issued and outstanding letters of
credit provided by First Lien Agent (or letters of credit that First Lien Agent
has arranged to be provided by third parties pursuant to the financing
arrangements of the First Lien Agent with the Credit Parties) for the benefit of
any Credit Party entered into by any First Lien Lender Party for the benefit of
any Credit Party (provided that such amount shall not exceed 103% of the
aggregate undrawn amount and) and (B) any outstanding Hedging Agreements (as
such term is defined in the First Lien Credit Agreement), and

 

(iii) provide cash collateral acceptable to the First Lien Lender Parties in
respect of bona fide outstanding claims for indemnification; provided, however
that the First Lien Agent shall release any such cash collateral upon the
determination, in the First Lien Agent’s sole discretion, that the claim giving
rise to such indemnification right shall no longer be asserted or assertable.

 

(e) Such purchase price and cash collateral shall be remitted, without set-off
or counterclaim or otherwise, by wire transfer in federal funds to such bank
account of the First Lien Agent, as the First Lien Agent may designate in
writing to Second Lien Agent for such purpose. Interest shall be calculated to
but excluding the business day on which such purchase and sale shall occur if
the amounts so paid by the purchasers of First Lien Debt to the bank account
designated by First Lien Agent are received in such bank account prior to 1:00
p.m., Boston time and interest shall be calculated to and including such
business day if the amounts so paid by such Persons to the bank account
designated by First Lien Agent are received in such bank account later than 1:00
p.m., Boston time.

 

(f) Each Second Lien Lender Party will have the right, pursuant to this Section
8, to purchase up to its pro rata share of the First Lien Debt; provided that if
any Second Lien Lender elects not to exercise it option to purchase the First
Lien Debt, that holder’s pro rata share may be allocated to any other Second
Lien Lender exercising its option under this Section 8. Each notice delivered by
a Second Lien Lender to the First Lien Agent pursuant to this Section 8 shall
indicate what portion of the

 



--------------------------------------------------------------------------------

First Lien Debt such holder elects to purchase. First Lien Debt purchased
hereunder will be purchased pro rata from each First Lien Lender based on the
amount of First Lien Debt held by Such First Lien Lender. In the event that the
amount of First Lien Debt that the Second Lien Lenders elect to purchase
pursuant to this Section 8, (a) exceeds the aggregate outstanding amount of
First Lien Debt, each holder of Second Lien Debt electing to purchase the First
Lien Debt will be permitted to purchase its pro rata portion of such First Lien
Debt based on the amount of First Lien Debt that each such holder elected to
purchase, or (b) is less than all of the First Lien, then the option set forth
in this Section 8 (including with respect to options which have been exercised)
shall irrevocably expire and this Section 8 shall be of no further force or
effect.

 

(g) Upon notice to the Credit Parties that the purchase of First Lien Debt has
been consummated by delivery of the purchase price to the First Lien Agent, each
Credit Party shall treat the applicable holders of Second Lien Debt as holders
of the First Lien Debt purchased pursuant to this Section 8 for all purposes
hereunder and under each agreement, document and instrument relating to the
First Lien Debt. Any sale will be made without recourse or warranty, other than
customary representations by each holder of First Lien Debt as to its authority
to sell its First Lien Debt and its ownership thereof. In connection with any
purchase of First Lien Debt pursuant to this Section 8, each holder of First
Lien Debt agrees, as the cost of the Credit Parties, to enter into all
agreement, instruments and documents necessary or desirable to evidence the
transfer of such First Lien Debt hereunder.

 

9. Appraisals/Interest/Expenses.

 

(a) Notwithstanding anything to the contrary in the Second Lien Debt Documents,
neither the Second Lien Agent nor any Second Lien Lender Party (whether directly
or by virtue of third parties retained by such Second Lien Lender Party) shall
conduct any appraisals; provided, however upon request of the Second Lien Agent,
the First Lien Agent hereby agrees to provide the Second Lien Agent with copies
of appraisals conducted by the First Lien Agent upon delivery by Second Lien
Agent of a release letter in form and substance satisfactory to the First Lien
Agent; provided, further, however that (x) the failure of the First Lien Agent
to provide a copy of any such appraisals shall not impair the effectiveness of
this Agreement or be deemed a breach hereof and (y) the Second Lien Agent may
not in any way use or rely on any information set forth in such appraisal to
challenge the First Lien Agent’s computation and other evaluations of the
Aggregate Borrowing Bases. Notwithstanding anything to the contrary in the
Second Lien Debt Documents, on or prior to February 28, 2005 (or March 31, 2005
if the Maturity Date (as defined in the Second Lien Credit Agreement) is
extended in accordance with the terms of the Second Lien Credit Agreement),
neither the Second Lien Agent nor any Second Lien Lender Party (whether directly
or by virtue of third parties retained by such Second Lien

 



--------------------------------------------------------------------------------

Lender Party) shall participate in and/or conduct any physical inventory or any
commercial finance examinations or other evaluations of Aggregate Borrowing
Bases regarding any Loan Party (as defined in the Second Lien Credit Agreement)
or any Subsidiary (as defined in the Second Lien Credit Agreement) thereof.

 

(b) Notwithstanding anything to the contrary in the Second Lien Debt Documents,
the Second Lien Agent, on behalf of the Second Lien Lender Parties, hereby
acknowledges and agrees that until the First Lien Debt shall have been Paid in
Full, the Credit Parties may not make, and the Second Lien Lender Parties shall
not be entitled to receive, (x) any cash interest payments pursuant to the
Second Lien Debt Documents (whether as regularly scheduled payments of interest
or as a result of the imposition of a default rate of interest under the Second
Lien Debt Documents) and that solely capitalized interest is permitted to accrue
under the Second Lien Debt Documents and (y) any payments in connection with
mandatory or optional redemption provisions set forth under the Second Lien Debt
Documents.

 

(c) Notwithstanding anything to the contrary set forth in the Second Lien Debt
Documents, the Second Lien Agent, on behalf of the Second Lien Lender Parties,
hereby acknowledges and agrees that until the First Lien Debt shall have been
Paid in Full, the Credit Parties shall not be permitted to make, and the Second
Lien Lender Parties shall not be entitled to receive, any cash reimbursement of
expenses (including fees and disbursements of counsel) other than cash
reimbursement of the fees and disbursements of counsel to the Second Lien Agent
plus fees and disbursements of counsel of no more than one counsel representing
all other Second Lien Lender Parties. Any other expenses and fees and
disbursements of counsel to the Second Lien Lender Parties arising under the
Second Lien Debt Documents shall be capitalized and added to the outstanding
principal amount of the Second Lien Debt.

 

10. Subrogation. Subject to the Payment in Full of all First Lien Debt, the
Second Lien Lender Parties shall be subrogated to the extent of any payments or
distributions made by the Second Lien Lender Parties to the First Lien Agent on
behalf of the First Lien Lender Parties, or otherwise applied to payment of such
First Lien Debt solely by reason of the provisions of this Agreement, to any
rights of the First Lien Lender Parties to receive payments and distribution of
cash, securities and other property applicable to the First Lien Debt, if any,
until the Second Lien Debt shall have been paid in full. For purposes of such
subrogation, no payments or distributions to the First Lien Lender Parties of
any cash, securities or other property to which the Second Lien Lender Parties
would have been entitled, except for the provisions of this Agreement, and no
payments pursuant to the provisions of this Agreement to the First Lien Agent on
behalf of the First Lien Lender Parties by any Second Lien Lender Party, shall
be deemed to be a payment or distribution by any Credit Party to or on account
of the First Lien Debt, it being understood and agreed that the provisions of
this Agreement are solely for the purpose of defining the relative rights of the
First Lien Lender Parties on the one hand, and the Second Lien Lender Parties on
the other hand.

 



--------------------------------------------------------------------------------

11. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by each Credit
Party, First Lien Agent and the Second Lien Agent and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose given. Any notice to or demand on any party hereto in any event
not specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.

 

12. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.

 

13. Notices. Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing addressed to the respective party as
set forth below and may be personally served, sent by facsimile transmission or
sent by overnight courier service or certified or registered United States mail
and shall be deemed to have been given (a) if delivered in person, when
delivered; (b) if delivered by facsimile transmission, on the date of
transmission if transmitted on a business day before 4:00 p.m. (Boston time) or,
if not, on the next succeeding business day; (c) if delivered by overnight
courier, one business day after delivery to such courier properly addressed; or
(d) if by United States mail, four business days after deposit in the United
States mail, postage prepaid and properly addressed.

 

Notices shall be addressed as follows:

 

If to any Second Lien Lender Party:

 

S.A.C. Capital Associates, LLC

c/o S.A.C. Capital Advisors, LLC

72 Cummings Point Road

Stamford, Connecticut 06902

Attention: General Counsel

Facsimile No. (203) 890-2393

 



--------------------------------------------------------------------------------

With a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Nancy Finkelstein, Esq.

Facsimile: (212) 513-5955

 

If to any Credit Party:

 

The Wet Seal, Inc.

26972 Burbank Street

Foothill Ranch, California 92610

Attention: Chief Financial Officer

Facsimile: (858) 206-4977

 

With a copy to:

 

Akin, Gump, Strauss, Hauer & Feld, LLP

590 Madison Avenue

New York, NY 10022-2524

Attention: Steven H. Scheinman, Esq.

Facsimile: (212) 872-1002

 

If to any First Lien Lender Party:

 

Fleet Retail Group

c/o Bank of America Retail Finance Group

40 Broad St., 10th Floor

Boston, MA 02109

Attention: Daniel T. Platt, Director

Facsimile: (617) 434-4131

 

With a copy to:

 

Riemer & Braunstein, LLP

Three Center Plaza

Boston, MA 02108

Attention: Robert E. Paul, Esq.

Facsimile: (617) 880-3456

 

And with a copy to:

 

Back Bay Capital Funding LLC

40 Broad Street

Boston, MA 02109

 



--------------------------------------------------------------------------------

Attention: Michael Pizette, Managing Director

Facsimile: (617) 434-4185

 

And with a copy to:

 

Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

Attention: Robert A. J. Barry, Esq.

Facsimile: (617) 951-8736

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 12.

 

14. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of each First Lien
Lender Party, each Second Lien Lender Party and each Credit Party. To the extent
permitted under the First Lien Debt Documents, First Lien Lenders may, from time
to time, with notice to any Second Lien Lender Party, assign or transfer any or
all of the First Lien Debt or any interest therein to any Person and,
notwithstanding any such assignment or transfer, or any subsequent assignment or
transfer, the First Lien Debt shall, subject to the terms hereof, be and remain
First Lien Debt for purposes of this Agreement, and every permitted assignee or
transferee of any of the First Lien Debt or of any interest therein shall, to
the extent of the interest of such permitted assignee or transferee in the First
Lien Debt, be entitled to rely upon and be the third party beneficiary of the
lien subordination provided under this Agreement and shall be entitled to
enforce the terms and provisions hereof to the same extent as if such assignee
or transferee were initially a party hereto.

 

15. Relative Rights; No Third Parties Benefited.

 

(a) This Agreement shall define the relative rights of the First Lien Lender
Parties and the Second Lien Lender Parties, respectively. Nothing in this
Agreement shall (a) impair, as among the Credit Parties and the First Lien
Lender Parties on the one hand, and as between the Credit Parties and the Second
Lien Lender Parties, on the other hand, the obligation of the Credit Parties
with respect to the payment of the First Lien Debt and the Second Lien Debt, as
the case may be, in accordance with their respective terms or (b) affect the
relative rights of the First Lien Lender Parties or the Second Lien Lender
Parties with respect to any other creditors of the Credit Parties. The terms of
this Agreement shall govern even if all or any part of the First Lien Debt or
the Liens in favor of the First Lien Agent or any other First Lien Lender Party
are avoided, disallowed, unperfected, set aside or otherwise invalidated in any
judicial proceeding or otherwise.

 



--------------------------------------------------------------------------------

(b) It is not the intention of the parties hereto to confer any third-party
beneficiary rights, and this Agreement shall not be construed so as to confer
any such rights upon any other Person or Persons not party hereto.
Notwithstanding the foregoing, neither the Companies nor any of their respective
subsidiaries nor any other Person or Persons (other than a party hereto) shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement.

 

16. Contractual Representative for Purposes of Perfection. Each Second Lien
Lender Party hereby appoints the First Lien Agent as such Person’s contractual
representative solely for purposes of perfecting such Person’s Liens on any of
the Collateral in the possession or under the “control” (as such term is defined
in the Uniform Commercial Code) of the First Lien Agent, and the First Lien
Agent hereby acknowledges that it holds possession of or otherwise controls any
such Collateral as the contractual representative of the Second Lien Lender
Parties for such purposes; provided, that, the First Lien Agent shall not have
any duty or liability to protect or preserve any rights pertaining to any of the
Collateral and, except for gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction,
each Second Lien Lender Party hereby waives and releases the First Lien Agent
and each of the other First Lien Lender Parties from, and hereby indemnifies and
agrees to hold harmless the First Lien Agent and each of the other First Lien
Lender Parties against, all claims and liabilities arising as a result of or in
connection with the First Lien Agent’s role as contractual representative agent
with respect to the Collateral. At the expense of the Credit Parties, promptly
upon the Discharge of all First Lien Debt, the First Lien Agent shall deliver
the remainder of the Collateral, if any, in its possession to the Second Lien
Agent and, to the extent practicable, transfer control of the remainder of the
Collateral, if any, under its control to the Second Lien Agent, in each case,
except as may otherwise be required by applicable law or court order (it being
understood that prior to the Discharge of all First Lien Debt, the provisions of
this Agreement shall apply to all such documents and each other document
relating to all or any part of the Collateral, including, without limitation,
the provisions restricting the Second Lien Agent from taking action to enforce
rights in and to the Collateral pursuant to such documents) (including, without
limitation, cooperate with the Second Lien Agent in assigning or transferring
any rights of the First Lien Agent under landlord agreements, bailee agreements,
cash management control agreements or any other similar agreements to the extend
that such rights are assignable).

 

17. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
First Lien Debt Documents or any of the Second Lien Debt Documents, the
provisions of this Agreement shall control and govern.

 

18. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of photocopies of the signature pages to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart hereof.

 

20. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

 

21. Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until Payment in Full of the First Lien
Debt, after which this Agreement shall terminate without further action on the
part of the parties hereto.

 

22. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED THEREIN AND IRREVOCABLY AGREES THAT, SUBJECT TO FIRST LIEN AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
PARTY, AS THE CASE MAY BE, AT SUCH PERSON’S ADDRESS SET FORTH IN THIS AGREEMENT
AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.

 

23. WAIVER OF JURY TRIAL. EACH SECOND LIEN LENDER PARTY, EACH CREDIT PARTY AND
FIRST LIEN AGENT (FOR ITSELF AND FOR AND ON BEHALF OF EACH FIRST LIEN LENDER)
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH SECOND LIEN LENDER PARTY, EACH CREDIT PARTY AND FIRST LIEN AGENT (FOR
ITSELF AND FOR AND ON BEHALF OF THE FIRST LIEN

 



--------------------------------------------------------------------------------

LENDERS) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, THE SECOND LIEN DEBT DOCUMENTS AND THE FIRST LIEN DEBT DOCUMENTS, AS
THE CASE MAY BE, AND THAT SUCH PERSONS WILL CONTINUE TO RELY ON THIS WAIVER IN
THEIR RESPECTIVE RELATED FUTURE DEALINGS. EACH OF EACH SECOND LIEN LENDER PARTY,
EACH CREDIT PARTY AND FIRST LIEN AGENT (FOR ITSELF AND FOR AND ON BEHALF OF EACH
FIRST LIEN LENDER) WARRANTS AND REPRESENTS THAT SUCH PERSON HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT SUCH
PERSON KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Second Lien Agent, the Credit Parties and the First Lien
Agent have caused this Agreement to be executed as of the date first above
written.

 

THE SECOND LIEN AGENT:

 

S.A.C. CAPITAL ASSOCIATES, LLC, as Administrative Agent and Collateral Agent

By:   /s/    Peter Nussbaum    

Name:

  Peter Nussbaum    

Title:

  General Counsel

THE COMPANIES:

 

THE WET SEAL, INC.

By:   /s/    Douglas C. Felderman    

Name:

  Douglas C. Felderman    

Title:

  EVP-CFO THE WET SEAL RETAIL, INC. By:   /s/    Douglas C. Felderman    

Name:

  Douglas C. Felderman    

Title:

  Secretary WET SEAL CATALOG, INC. By:   /s/    Douglas C. Felderman    

Name:

  Douglas C. Felderman    

Title:

  Secretary

THE FACILITY GUARANTOR:

 

WET SEAL GC, INC.

By:   /s/    Douglas C. Felderman    

Name:

  Douglas C. Felderman    

Title:

  Secretary

 



--------------------------------------------------------------------------------

THE FIRST LIEN AGENT:

 

FLEET RETAIL GROUP, INC.

By:  

/s/    Daniel T. Platt

   

Name:

 

Daniel T. Platt

   

Title:

 

Director

 